NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50262

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00104-WQH

 v.
                                                MEMORANDUM*
JAVIER MORENO-MENDOZA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Javier Moreno-Mendoza appeals from the district court’s judgment and

challenges the 19-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291. We dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Moreno-Mendoza argues that the district court improperly calculated the

applicable Sentencing Guidelines range. The government contends that this appeal

is barred by a valid appeal waiver. We review de novo whether a defendant has

waived his right to appeal. See United States v. Harris, 628 F.3d 1203, 1205 (9th

Cir. 2011). The court imposed a sentence below the Guidelines range

recommended by the government at sentencing. Thus, the terms of the appeal

waiver in Moreno-Mendoza’s plea agreement unambiguously encompass this

sentencing appeal. See id. at 1205-06. Accordingly, we dismiss pursuant to the

valid waiver. See id. at 1207.

      DISMISSED.




                                        2                                   17-50262